Citation Nr: 1824650	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-35 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel
REMAND

The Veteran served on active duty from November 1967 to October 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had a Travel Board hearing in May 2016.

The Veteran contends his hearing loss and tinnitus were incurred in service.  Specifically, reports that his base camp was near artillery which was firing rounds going outbound via Howitzers.  The Veteran participated in combat and was awarded the Combat Infantryman Badge.  In-service noise exposure is established as it is consistent with the conditions, circumstances and hardships of his combat service.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran received a VA examination in January 2013.  The examiner diagnosed sensorineural hearing loss in the right ear and mixed hearing loss in the left ear.  This examiner eventually opined that an opinion as to hearing loss could not be rendered without resort to mere speculation.  The rationale was that the Veteran reported occupational noise exposure working for Goodyear Tire for 19 years, but hearing protection was mandatory and his hearing was monitored every two years.  The Veteran also noted a surgical procedure by a Dr. Fitton which improved the hearing in the right ear approximately 20 years earlier, until a hearing aid was recommended.  Ultimately, the examiner stated that medical pathologies of the ear were outside of the scope of practice of an audiologist.  The same rationale was provided with regard to tinnitus.  The Veteran's claim was thus deferred to an otolaryngologist.

A medical opinion was provided via email in April 2013.  It is not clear from the email whether the individual was in fact an otolaryngologist.  Nevertheless, this individual noted that the earlier VA examination was read, but the entire claims file was not.  It was not believed that reading the entire claims file would offer any additional information.  This individual noted that the Veteran had a hearing test at entrance, which showed mild hearing loss, and a hearing test at discharge which revealed "normal hearing."  Following active duty, the Veteran had surgery on the right ear and a 19 year history of occupational noise.  This physical ultimately opined that "[r]egardless of the cause of the hearing loss, there is no evidence that it was incurred during military service."  The physician also opined that the tinnitus was less likely than not service connected.

The Board finds a remand for a new VA examination is necessary for several reasons.  First, in the January 2013 VA examination the Veteran reported working for Goodyear Tire for many years and having hearing tests performed every two years.  Despite this, there is only one private audiologic examination in the record dated in November 2012.  The Board finds any audiologic exams conducted by the Veteran's private employer quite relevant to his claims, and they should be obtained on remand.  The Veteran also reported in his VA examination that he had surgery on his right ear 20 years earlier by a Dr. Fitton.  It does not appear an effort was made to obtain medical records pertaining to this procedure.  If these records should still exist, they should be obtained on remand.  After attempts are made to obtain these records, a new VA examination should be scheduled for an examiner to opine whether the Veteran's hearing loss and tinnitus were incurred in service.  Finally, because the record is not conclusive whether the April 2013 email was authored by an otolaryngologist, after the VA audiologic examination is conducted on remand, any results should be reviewed by an otolaryngologist and such otolaryngologist should provide a medical opinion on the matter.

The Board notes that the Veteran's July 1967 entrance examination shows hearing impairment for VA purposes under 38 C.F.R. § 3.385 as shown by testing at the 4000 Hertz level.  Although no hearing loss was diagnosed, this is sufficient notation of pre-existing right ear hearing loss in this regard.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  Therefore, for right ear hearing loss, the claim is one for service aggravation.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran the opportunity to submit or identify any additional private treatment records, to specifically include hearing tests provided by his private employer Goodyear Tire and medical records associated with his right ear surgery performed by Dr. Fitton.  Obtain any identified records with the use of the Veteran's authorization as necessary.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA audiological examination by an appropriate professional in connection with the claim.  The entire claims file should be reviewed by the examiner.

Audiometric testing should be performed.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus had their onset during, within a year of, or are otherwise related to, service, to include noise exposure during combat.

With regard to the Veteran's pre-existing right ear hearing loss noted at entrance, the examiner should also opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right ear hearing loss increased in severity during service.

If so, the examiner should then provide an opinion as to whether it is undebtable (minds would not differ on a medical basis) that the increase was due to the natural progress of the disease.

Any opinions must include a complete rationale for all opinions expressed.

3.  Also, forward the claims file to an otolaryngologist to request the same opinions as in paragraph #2.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

